Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered May 15, 1990, convicting him of criminal possession of a weapon in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*839Pursuant to the terms of the Criminal Procedure Law, a deliberating jury may be provided with "[a] written list prepared by the court containing the offenses submitted * * * and the possible verdicts thereon” (CPL 310.20 [2]; People v Sotomayer, 173 AD2d 500, lv granted 78 NY2d 958). The instructions submitted to the jury on the verdict sheet, along with the offenses to be considered and the possible verdicts, were entirely neutral, and did not contain parenthetical references to the facts, portions of the oral charge, or any elements of the crimes charged (see, People v Owens, 69 NY2d 585, 589; People v Hedge, 162 AD2d 467; People v Rodriguez, 159 AD2d 736). Therefore, we find that the court’s submission of the verdict sheet to the jury was not error (People v Melendez, 160 AD2d 739; People v Ribowsky, 156 AD2d 726, affd 77 NY2d 284).
We have considered the defendant’s remaining contentions and find that they are either unpreserved for appellate review or without merit. Eiber, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.